Title: To Thomas Jefferson from Thomas Mann Randolph, 29 October 1802
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            Dear Sir,
            Edgehill October 29th. [1802]
          
          I thank you most sincerely for the trouble you have taken in writing to So. Carolina for the information I wanted. I did not doubt that it might be obtained at Washington: upon learning that my scheme of obtaining leave to pass through that state with Slaves was practicable I could have made the application and arrangment myself: I have at present great hope of escaping the circuitous rout as I have learnt lately there is great relaxation of the rigor observed last year. Many companies of slaves have been marched through very lately with out molestation. By the 1st. Jan: the latest day of my departure I am sanguine I may obtain assurance of the safety of my property from that danger. I feel the warmest gratitude for your offers to aid my views in this journey: there cannot I hope arise a necessity for that beyond what you have done allready by making me acquainted with Mr. Milledge. If I should make a purchase of Land on installments I can give Virginia lands of value along with the Slaves I settle as a pledge. Mr. M.s information and goodness will, I have confidence, keep me from difficulties and errors. The expression respecting Marthas health meant her recovery from a very smart relapse into the pectoral complaint she had while at Monticello: she is now as well as usual; but I shall be subject in future to alarms about her upon that account which I have not felt heretofore. The last passage of your letter which seems to embrace me within the narrow circle of your family affects my heart deeply, but there is a mixture of pain with the emotion; something like shame accompanying it and checking the swell of tenderness, from consciousness that I am so essentially & widely different from all within it, as to look like something extraneous, fallen in by accident and destroying the homogeneity. I cannot like the proverbially silly bird feel at my ease in the company of the Swans. Yet I can, alone, or surrounded with any number nearly on the same social & intellectual level with myself be as happy and as benevolent as any being alive. The sentiment of my mind when it contemplates yourself alone is one, of the most lofty elevation and most unmixed delight. The rapture of my fancy when it takes in view your extraordinary powers and considers the manner in which they have been, with unceasing and unvarying force for so many years employed and directed, is too strong for a man of less enthusiasm to feel. The feelings of my heart, the gratitude and affection it overflows with when I attempt to estimate the value to the whole human race, as an example; the precious worth to all who live under it, as the benignant sky which covers them; of the incredibly, inconcievably excellent political system which you have with much more hindrance [. . .] opposition than aid, created, developed, [. . .] matured, and at last I think permanently established: will no doubt yet render absolutely eternal by some additional arrangements which will make it, like the work of the Allmighty, go, by laws enacted at its completion, as long as the people which form it shall endure: the feelings of my heart when I make these reflexions are such as a disposition of weak benevolence could never generate.  I find I am writing a Rhapsody but I was kindled and I have not now time to write again or alter.
          With sincere & ardent affection
          
            Th: M. Randolph
          
        